In re: G. & M. Construction Co. and Zurich Insurance Co., applying for certiora-ri, or writ of review, to the Court of Appeal, 345 So.2d 208, Third Circuit, Parish of St. Landry.
Writ refused. The basic question is factual. On the facts found by the lower courts, there is no error of law in its judgment.
DIXON, J., dissents from the refusal, believing the opinion of the court of appeal is probably incorrect.
CALOGERO, J., is of the opinion the writ should be granted.
MARCUS, J., is of the opinion that the writ should be granted.